Citation Nr: 0535229	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  00-09 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits in the calculated amount of $10,341.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The appellant is the recognized surviving spouse of the 
veteran who had active service from June 1961 to November 
1975, and who died in August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the VA 
Regional Office (RO) in Seattle, Washington.  

The appellant appealed a March 2002 Board decision denying 
waiver of recovery of improved death pension benefits in the 
calculated amount of $10, 341.  In November 2003 the United 
States Court of Appeals for Veterans Claims (Court) granted a 
joint motion, vacating and remanding the Board's decision.  
Copies of the joint remand and Court order have been included 
in the veteran's claims file.  A June 2004 Board decision 
found that waiver of recovery of the overpayment of improved 
death pension benefits in the calculated amount of $10,341 
could not be denied on the basis of fraud, misrepresentation, 
or bad faith, and remanded the appeal for adjudication under 
the standard of equity and good conscience.


FINDING OF FACT

There was fault on the part of the appellant in creating the 
overpayment, failure to make restitution would not result in 
unfair gain to the appellant, and recovery of the overpayment 
would result in undue hardship and defeat the purpose of the 
benefit.


CONCLUSION OF LAW

Recovery of the overpayment of improved death pension 
benefits in the calculated amount of $10,341 would be against 
the principles of equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5100 et seq. (West 2002), is not applicable to this appeal.  
See Barger v. Principi, 16 Vet. App. 132 (2002).  

The appellant filed a claim for improved death pension 
benefits in April 1989.  She was awarded benefits effective 
May 1, 1989, based on her April 1989 application. 

She was notified of the award of benefits by official letter 
dated in August 1989.  This letter, together with letters 
notifying the appellant of changes in her award, dated in 
June 1990 and June 1991, informed the appellant of how her 
pension award was calculated, providing her with the amount 
of income considered and the income's source.  These letters 
also informed her that her pension award was directly related 
to her income and that she must report any income changes 
immediately to VA to avoid an overpayment.  Official VA 
letters, dated in November 1989 and November 1991, also 
informed the appellant of amendments to her award, and that 
if the income shown was not correct she should immediately 
notify VA of what her correct income was.  They also informed 
her that she should notify VA immediately of any changes in 
her income.  

Eligibility verification reports, submitted by the appellant 
in June 1990, June 1991, July 1991, and July 1992 all reflect 
that the appellant reported that she had no wages during this 
time.  In a March 1994 eligibility verification report the 
appellant reported wages during 1993 of $16,037.33.  In a 
separate March 1994 eligibility verification report the 
appellant reported wages of $13,845 from May 1, 1992, to 
April 30, 1993, and wages of $11,205 from May 1, 1993, to 
April 30, 1994.  November 1994 statements from former 
employers reflect wages paid to the appellant during 1992.  

In May 1994 the appellant was informed of a proposed 
reduction in her benefits because of, inter alia, wages she 
received in 1990, 1991, 1992, 1993, and 1994.  A June 1995 
letter notified the appellant of a reduction in her benefits 
based on wages she received from 1989 through 1992.  

In a March 1999 financial status report the appellant 
reported that her income, consisting of Social Security and 
VA benefits, totaled $667 a month.  She reported monthly 
expenses of $395 for rent or mortgage, $135 for food, $40 for 
electricity, $30 for transportation, $40 to $50 for 
telephone, varied cost for personal items, and $130 for an 
overdue housing authority bill.  She indicated that she has 
$6 cash in the bank and $10 cash on hand, and no other 
assets.  She reported contract debt with an unpaid balance of 
$1,000.  While she indicated that her total monthly expenses 
were $640, the Board observes that a total of the expenses 
reported applies the lower cost for the telephone, does not 
consider personal items, and does not consider the housing 
authority bill or the contract debt.  

A January 2005 financial status report reflects that the 
appellant's total monthly income, consisting of Social 
Security benefits, was $721.  Her monthly expenses were 
reported as $300 for rent or mortgage and variable amounts 
for food, clothing, medical, and transportation.  A sum of 
$600 for monthly expenses was reported.  The appellant 
indicated that she had $5 in a savings account and $10 cash 
on hand.  She had monthly debt payments totaling $65.  She 
indicated that she had no other assets.

The Board has found, in a June 2004 decision, that there was 
no fraud, misrepresentation, or bad faith on the part of the 
appellant.  38 U.S.C.A. § 5302.

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements that are not intended to be all inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of fault where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
her of basic necessities, whether collection would defeat the 
purpose of the VA benefits, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits results in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).  

The record reflects that the appellant was fully informed 
that her award of pension benefits was directly related to 
her income.  Further, the record indicates that she was fully 
informed as to how her countable income, for VA purposes, was 
calculated.  She was also fully informed that she must advise 
VA if there was any change in her income.  The record 
indicates that it was the appellant's failure to promptly 
report her receipt of wages that resulted in creation of the 
overpayment in the calculated amount of $10,341.  There is no 
indication that VA was at fault in any way in creation of the 
overpayment.  Therefore, the appellant has substantial fault 
in creation of the overpayment. 

With consideration that the appellant does not have any 
assets and has limited income, failure to make restitution 
would not result in unjust enrichment.  While there is no 
indication that the appellant relinquished a valuable right 
in reliance on the VA benefits, the record indicates that her 
monthly expenses are not unreasonable.  Although her current 
financial status report indicates that her estimate of 
monthly expenses is less than her income, her previous 
financial status report indicates a total monthly expense 
less than monthly income, but reflects reported expenses that 
are, in sum, greater than the total monthly expense 
indicated.  The Board believes that it is reasonable to 
conclude that the appellant's expenses approximate her 
monthly income with consideration that her monthly income is 
limited and modest.  Therefore, collection of the debt would 
cause the appellant undue financial hardship because she 
would be deprived of the basic necessities of life, i.e., she 
would have insufficient resources to buy the basic goods and 
services to sustain her.  Further, the purpose of improved 
death pension is to assist an individual in providing for the 
basic necessities of life, and collection of this overpayment 
would defect the purpose of VA improved death pension 
benefits.

With consideration of the above factors, the evidence is in 
equipoise with respect to whether or not waiver of recovery 
of improved death pension benefits in the calculated amount 
of $10,341 would be against equity and good conscience.  In 
resolving all doubt in the appellant's behalf, waiver of 
recovery of the overpayment may be granted.



ORDER

Waiver of recovery of the overpayment of improved death 
pension benefits, in the calculated amount of $10,341, is 
granted. 



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


